The policy sued upon undoubtedly covered the only building occupied by the Sisters as a dwelling, which was the building destroyed by fire.
On the other hand, the insured had concurrent insurance in excess of the amount allowed by the policy, to wit, $2,000 in the Providence-Washington Insurance Company, for defendant's policy was for $7,000, and limited the total concurrent insurance permitted "including this policy" also to $7,000. *Page 610 
But both companies were represented by the same agent, and hisknowledge was their knowledge. Hence the issuance of a second policy, notwithstanding the warranty against concurrent insurance in both policies, was a waiver thereof by both companies. Plaintiff was not overinsured, even with both policies in force; and, if the two companies, or either of them, were not willing to carry the full amount of insurance which plaintiff desired, it was their place to speak at once, to the end that plaintiff might take its insurance elsewhere if so minded. Not having spoken at a time when plaintiff was still in position to protect itself, they are estopped from complaining now that plaintiff is no longer in a position to do so. See Bank v. Manhattan Life Ins. Co., 52 La. Ann. 36-48, 26 So. 800.
I therefore recommend that the rehearing be refused.